Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 1 of 14 PagelD #: 4

Exhibit

 

 

 

 

 
 

Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 2 of 14 PagelD #5

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

wanna n nen $= = = 2-5 X SUMMONS M2:
PILAR HEYLIGER-RODDRIGUEZ, index Wo.: /1 oD
Date purchased 7 [20/s0

Plaintiff, Plaintiff designates
QUEENS County
- against - As the Place of Trial
WALMART, INC., Basis of Venue is
SS Plaintiff's Residence
Defendant.
reprecrateetaneyeeneensetese seem untae orth wemsspenuuncnssesct S -

To the above named Defendant (s) _

YOU ARE HEREBY SUMMONED to answer the complaint in this action,
and to serve a copy of your answer, or if the complaint is not served
with this summons, to serve notice of appearance, on the Plaintiff's
Attorney within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty (30) days after the
service is complete if this summons is not personally delivered to you
within the State of New York); and in case of your failure to appear or
answer, judgment will be taken against you by default for the ‘relief
demanded herein.

Dated: New York, New York
July 20, 2020

 

 

sou Ze ‘West. Seth Street, 15th Fl.
So SENew"York="“New- York 10018 Be.
“"(212) 343-8000 a

Defendant(s) Address

WALMART, INC.
28 Liberty Street
New York, New York 10005

 

 
__.. Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 3 of 14 PagelD #: 6

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

PILAR HEYLIGER~RODDRIGUEZ, VERIFIED

Plaintiff, Index No.: 710624/20

- against -
WALMART, INC.,

Defendant.

Plaintiff, as and for her Verified Complaint, complaining of
the Defendant, by her attorneys, MORRISON & WAGNER, LLP, alleges
and states as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF THE PLAINTIFF PILAR HEYLIGER-RODDRIGUEZ
ds. That at all times herein mentioned, the Plaintiff,

_ PILAR HEYLIGER-RODDRIGUEZ, was and still is a eee of the

ate fens os SE .

a a ee

== County of QUEENS, Citysand State of New. York:

 

 

 

 

——— — —=E__ wus

  

ERG nee ee ee

 

“pane 7 Upon imformation—=and- = J we iat at “a1 thnes ~

iiss. hereinafter mentioned, athe Deféndanti;: WALMART, INC. , was and is-a a

wr Rae = Spee

_ foreign business corporation’ duly organized, existing “and
authorized under and by virtue of the Laws of the State of New

York.

3. Upon information and belief, that at all times

 
 

___Case_1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 4 of 14 PagelD #7

 

hereinafter mentioned, the Defendant, WALMART, INC., was and is a
foreign corporation licensed to do business in the State of New .
York, pursuant to the Laws of the State of New York.

4, Upon information and belief, that at all times
hereinafter mentioned, the Defendant, WALMART, INC., solicits
business in the State of New York.

5 Upon information and belief, that at all times
hereinafter mentioned, the Defendant, WALMART, INC., expects its
Bees and business activities to have consequences within the State
of New York. . .

6. That at all times herein mentioned, the Defendant,
WALMART, INC., owned the premises commonly known as Walmart, Store
#: 2614 located at 5900 Perkiomen Avenue, Reading, Pennsylvania.

7. That at all times herein mentioned, the Defendant,
WALMART, INC., rented the premises commonly known as Walmart,
Store #: 2614 located at 5900 Perkiomen Avenue, Reading,

Pennsylvania.

SSR te = =n", : —

ee err Sf nt eee eee

OP a That st wall times herein mentioned, “the Pot emesey

meee eee oo - a
-= “Ses. a =. : ee ee

 

 

 

 

 

INC. ,° leased the-Sgremises... commonky- known as Wadmart,

 

(2614 logated | ate 2900... Perkiomen Avenue, Reading,

Pennsylvania. — AG = —— es

   

9. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,

operated the aforesaid store.

 
 

Case 1:20-cv-04706-PK Document 1 1 Filed 10/02/20 Page. 9 of 14 PagelD #: a

10. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees, managed
the aforesaid store.

11. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,
maintained the aforesaid store.

12. That at all times herein mentioned, the defendant,
WALMART, INC., by their agents, servants and/or employees,
contxellied. the aforesaid store. . .

13. Phat at all times herein mentioned, the Defendant, |
WALMART, INC., by their agents, _ servants and/or employees,
inspected the aforesaid store.

14, That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,
supervised the aforesaid store.

15. That at all times herein mentioned, the Defendant

WALMART, INC., PY th heir agents, servants and/or employees, allowed
SSS

a —— = * -_ EE
ree, Woe

 

eae said store. to _reiigi i Cin “a da avigérous, defective, ‘and/or Hazardous—

 

 

 

en ed ore, me ae

—— ee Condition.”

 

= sige nS 16. That: at, aldstimes. herein mentioned, the Defendant men --:
WALMART, INC., by thei “csence; servants and/or employees, had” :
knowingly allowed the store to remain in a dangerous and hazardous

condition.

17. That at all times herein mentioned, the Defendant,

 
 

| if c==received seriggs -permanent= vand: -severe injuries in=and. abetit a

_.Case. 1:20-cy-04706-PK_ Document 1-1 Filed 10/02/20 Page 6 of 14 PagelD Ht: 9

 

WALMART, INC., by their agents, servants and/or employees, caused
and/or permitted a dangerous condition to exist at the aforesaid
store.

18. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees, failed
to properly keep the aforesaid store in a safe and clean manner
for customers lawfully on. the aforesaid premises.

19, That on the 18 day of August 2019, Plaintiff,
PILAR HEYLIGER-RODDRIGUEZ, was a lawful customer at the aforesaid

store. = .

20. That on the 18% day of August 2019, Plaintiff,
PILAR HEYLIGER-RODDRIGUEZ, was caused to sustain serious and
severe personal injuries as a result of a slip and fall on the
floor at the aforementioned store.

21. That solely by reason of the negligence,

recklessness and carelessness of the defendant, its agents,

servants and/or aE cep lerses as aforesaid, Plaintiff, PILAR HEYLIGER-

SS a - Se

 

_-RODDRIGUEZ, Gecame. ‘sick;—~sore, taney bruised wig disap —

‘cei es We ee i =—

Shep aten
ge Saye = eee ae

_irdiverse parts 2 -her BEESON. Was .caused-to undergo suzgery to ser |

Rte a oe Sa
2 = = = == = ‘jae

right knee and experienced — pain and suffering and continues
to suffer from said injuries, that said Plaintiff, PILAR HEYLIGER-
RODDRIGUEZ, has been informed and verily believes said injuries to

be permanent in. nature and Plaintiff is and will be incapacitated

 

oh ome

 
 

ia saeee

_ Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 _Page 7 of 14 PagelD HF 10

 

for a long period of time, and Plaintiff was compelled to and did
seek medical aid, attention and treatment and care and will be
compelled to do so in the future and Plaintiff, PILAR HEYLIGER-
RODDRIGUEZ, was in other ways damaged.

22. That the occurrence was caused solely by the
negligence, recklessness, and carelessness of the Defendant
herein, its agents, servants, and/or employees, without any
negligence on the part of the Plaintiff contributing thereto.

| 23. This action falls within one or more of the
exceptions set forth-in Article 16 of the CPLR. e

24. That by reason of the foregoing, the Plaintiff,
PILAR HEYLIGER-RODDRIGUEZ, has been damaged in an amount which
exceeds the jurisdictional limits of all lower courts that would
otherwise have jurisdiction and said amount is to be determined by
this Honorable Court, all together with costs and disbursements of
this action.

‘WHEREFORE , the plaintiff demands judgment against _ the

eb ene ae cies

ee! —- een Jenene ee

defendant age follows mii em —o a

SS ee — oa _ = ——- -
Seer cee — ey Ls

 

 

 

Pigintit demands: sudemene agaist: ehe defendant Age theS p=

First Causger of | Retion;-. in‘ -an = amount. which gxexceedsa:: the... “58

== ~

jurisdictional limits_ of all lower courts that would sthewide
have jurisdiction and said amount is to be determined by this
Honorable Court all together with the costs and disbursements of

this action.

 
_Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 8 of 14 PagelD #: 11

Dated: New York, New York
July 20, 2020

     

: ON, ESQ.
SON & WAGNER, LLP

Attorneys for the Plaintiff
49 West 38th Street, 15th Fl.
New York, New York 10018
(212) 343-8000

 

 

 

 

 

 
_Case 1:20-cv-04706-PK Document 1- 1 Filed 10/02/20 Page 9 of 14 Pagel ae 12

 

STATE OF NEW YORK, COUNTY OF NEW YORK:

I, ERIC H, MORRISON, the undersigned, am an attorney admitted
to practice in the Courts of New York State, and say that I am the
attorney of record, or of counsel with the attorney(s) of record,

for the plaintiff(s) herein. I have read the annexed Summons and

Complaint and know the contents thereof and the samé are true to

my knowledge, except those matters therein which are stated to be
alleged. on information and belief, and as to those matters I
believe them to be true. My belief, as to those matters therein
not stated upon knowledge, is based upon the following:
Telephone conversations with the plaintiff
review of documents in file.

The reason I make this affirmation instead of plaintiff (s) is

because the plaintiff(s) reside in a county other than where your

affixmant maintains his office.

 

 

 

 

cated New York, . New York

=r. =u Lye," ~2020~ ee a é ee wee BEES Lee. oS.

 

=O SON

 

 
 

_ Case 1:20-cv-04706-PK Document, i 1 Filed 10/02/20 Page 10 of a PagelD #: Le

vows

Index No.: Year:

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

PILAR HEYLIGER-RODDRIGUEZ,

Plaintiff,
-against-
WALMART, INC., July 14, 2020 -

Defendant.

 

VERIFIED SUMMONS AND COMPLAINT

MORRISON & WAGNER, LLP
Attorneys at Law
Attorneys for Plaintiff (s)

= —49 WEST 38™ STREET, 15™ FLOO =

  

 

(Eq

"

oS See NEW YORK, NEW YORK ioe

 

= eee 212) 343-8000 .

 

Pursuant to22 NEERR. B0A- 5 the- undersigned, an attorney admitted. to pidelice i in the-courts. -
of New York State, Certifies that, upon information and belief and reasonable ii inquire; the
contentions contained in the annexed document are not frivolous.

Dated:_ Signature

Print Signer’s Name

Service of a copy of the within is hereby admitted.

 

 
 
Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 11 of 14 PagelD #: 14

 

WM 20-338 AB
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
xX
PILAR HEYLIGER-RODRIGUEZ, Index No.: 710639/2020
Plaintiff,
-against- VERIFIED ANSWER
WAL-MART STORES EAST, LP,
Defendant.
x

 

The defendant, WAL-MART STORES EAST, LP, by its attorneys, BRODY
O'CONNOR & O'CONNOR, answering the Verified Complaint herein states upon information
and belief:
AS TO THE FIRST CAUSE OF ACTION
1: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “1” and each and every part thereof.
2: Defendant denies the allegations set forth in paragraphs marked “2”, “3”
and “4” except admits that WAL-MART STORES EAST, LP is a foreign limited partnership
registered to do and doing business in the State of New York.
3: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “5” except admits that WAL-
MART STORES EAST, LP is a foreign limited partnership registered to do and doing
business in the State of New York.
4: Defendant denies the allegations set forth in paragraphs marked “6”, “7”
and “8” except admits that WAL-MART STORES EAST, LP is a sublessee of that portion of

the premises comprising the Reading Walmart store.

 
Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 12 of 14 PagelD #: 15

5: The allegations contained in paragraph marked “9” are admitted.

6: Defendant denies having knowledge or information sufficient to forma
belief as to the allegations set forth in paragraphs marked “10”, “11”, “1 2”, “13” and “14”
and leaves all questions of law to the trial court.

7: Defendant denies the allegations set forth in paragraphs marked “15”, “16”,
“17” and “18” and each and every part thereof.

8: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “19” and “20” and each and every
part thereof.

9: Defendant denies the allegations set forth in paragraphs marked “21” and
“22” and each and every part thereof.

10: Defendant denies the allegation set forth in paragraph marked “23” and
refers all questions of law to the trial court.

11: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “24” and each and every part
thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

12: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should
be diminished in the proportion which the culpable conduct and/or contributory negligence
and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or

negligence which caused the damages.

 
Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 13 of 14 PagelD #: 16

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

13: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintiff's damages was caused in whole or in part by two
or more joint tortfeasors, then defendant’s liability herein for non-economic loss may not
exceed its equitable share of said damages in accordance with its relative culpability, as
provided by Section 1601 of the CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

14: Plaintiff's recovery, if any shall be reduced by the amount of any

collateral payments received, in accordance with CPLR Section 4545.
WHEREFORE, defendant, WAL-MART STORES EAST, LP, requests judgment
dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York
August 06, 2020

Yours, etc.

BRODY O'CONNOR & O'CONNOR, ESQS.
Attorneys for Defendant

By:

 

PATRICIA A. O’CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: WM 20-338 AB

TO: MORRISON & WAGNER, LLP
Attomeys for Plaintiff
49 West 38th Street, 15" Floor
New York, New York 10018
(212) 343-8000

 
Case 1:20-cv-04706-PK Document 1-1 Filed 10/02/20 Page 14 of 14 PagelD #: 17

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice in the Courts of the State of
New York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant
has read the foregoing Verified Answer and knows the contents thereof; that the same is true to
the affirmant’s knowledge, except as to the matters therein stated to be alleged on information
and belief; and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and
not by the defendant is that defendant is a foreign limited partnership.

The ground of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations
and conferences has with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties
of perjury.

Dated: Northport, New York
August 06, 2020

 

PATRICIA A. O°>CONNOR

 
